DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 1, #21.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Page 2 contains multiple abbreviations.  Abbreviations may have more than one meaning.  Therefore, the meaning of each abbreviation needs to be defined as to what it represents.    
Appropriate correction is required.
Claim Objections
Claim 16 is objected to because of the following informalities:  The claim contains multiple abbreviations.  Abbreviations may have more than one meaning.  Therefore, the meaning of each abbreviation needs to be defined as to what it represents.  

Claim 9 is missing units at the end of the claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mayers et al. (USPGPub 2011/0016675 A1) in view of Himmelsbach et al. (USPN 6,171,648).

Mayers et al. disclose an article (Figures; Abstract) comprising an adhesive on a substrate (Paragraphs 0013, 0014, 0068), wherein the adhesive has an externally facing structure of a first conical and a second conical (Paragraph 0009), wherein the first and second conicals are adjacent but discrete from each other (Figures; Paragraph 0009), and wherein the first and second conicals each independently have a width of 50 nm to 1,000 nm  (Paragraphs 0059 and 0061) and a height from 5 nm to 100 nm (Paragraph 0066, wherein the vertical height may be any height) as in claim 1.  With respect to claim 3, the first and second conicals each independently have a height from 10 nm to 60 nm (Paragraph 0066, wherein the vertical height may be any height). Regarding claim 4, the first and second conicals each independent have a width from 100 nm to 1,500 nm (Paragraphs 0059 and 0061).  For claim 5, the third conical is discrete, and is adjacent to either the first conical or the second conical, wherein the third conical has width of 50 nm to 1,000 nm and a height from 5 nm to 100 nm (Paragraphs 0059 and 0061; Paragraph 0066, wherein the vertical height may be any height). As in claim 6, the first, second, and third conicals are in a linear plane (Paragraph 0072). In claim 7, a fourth conical, wherein the fourth conical is discrete, and is adjacent to the first, second, or third conical, and wherein the fourth conical has a width from 50 nm to 2,000 nm and a height from 5 nm to 100 nm (Paragraphs 0059 and 0061; Paragraph 0066, wherein the vertical height may be any height).  As in claim 8, the first, second, third, and fourth conical are in a linear plane (Paragraph 0072).
Regarding claim 9, a fifth conical, wherein the fifth conical is discrete, and wherein the fifth conical is adjacent to first, second, third, or fourth conical, and wherein the fifth conical has a width of 50 nm to 1,000 nm and a height from 5 nm to 100nm (Paragraphs 0059 and 0061; Paragraph 0066, wherein the vertical height may be any height). With respect to claims 10 and 11, at least the first conical has a height:width ratio of less than 1, and at least the first and second conical each has a height:width ratio of less than 1 (Paragraphs 0059 and 0061; Paragraph 0066, wherein the vertical height may be any height).  Mayers et al. further disclose an article (Figures; Abstract) comprising an adhesive on a substrate (Paragraphs 0013, 0014, 0068), wherein the adhesive has an externally facing structure comprising a plurality of conicals (Figures; Paragraph 0009), wherein each of the plurality of conicals are adjacent but discrete from each other (Figures; Paragraph 0009), wherein the plurality conicals each independently have a width of 50 nm to 1,000 nm and a height from 5 nm to 100 nm (Paragraphs 0059 and 0061; Paragraph 0066, wherein the vertical height may be any height), and wherein the plurality of conicals have a density of 1-12 per square micro meter (Paragraph 0080) as in claim 12. With respect to claim 13, the plurality of conicals are arranged in a pattern selected from the group consisting of hexagonal, rectangular, square, random pattern, or combination; preferably in a hexagonal pattern (Paragraph 0072).  Regarding claim 14, the adhesive is polymeric (Paragraph 0068). For claim 15, the substrate is selected from the group consisting of paper, plastic, metal, glass, fabric, non-woven, or combinations thereof (Paragraph 0049 – 0053). For claim 16, the substrate is selected from the group consisting of aluminum, EAA, EMA, EVA, glass, HDPE, LDPE, LLDPE, mPE, nylon, PC, PET, plastomers, PMMA, PP, PVC, SEBS, TPU, or combinations thereof (Paragraph 0049 – 0053).  In claim 17, the adhesive has a bonding strength greater than 10 N/cm2 (Paragraph 0077).  With regard to claim 18, the plurality of conicals are in a linear plane (Paragraph 0072).  Mayers et al. also disclose an article (Figures; Abstract)  comprising an adhesive on a substrate (Paragraphs 0013, 0014, 0068), wherein the adhesive has an externally facing structure of a first conical and a second conical (Figures; Paragraph 0009), wherein the first and second conicals are adjacent but discrete from each other (Figures; Paragraph 0009), wherein the first and second conicals each independently have a width of 50 nm to 1,000 nm and a height from 5 nm to 100 nm (Paragraphs 0059 and 0061; Paragraph 0066, wherein the vertical height may be any height), and wherein at least the first and second conical each has a height:width ratio of less than 1 (Paragraphs 0059 and 0061; Paragraph 0066, wherein the vertical height may be any height) as in claim 19. However, Mayers et al. fail to disclose a thermally imprinted adhesive on a substrate, the first and second conicals have a periodicity from 50 nm to 1000 nm or 100nm to 500 nm, the periodicity between the third conical and either the first or second conical is from 50 nm to 1000 nm, the periodicity between the fourth conical and that of the first, second, or third conical is from 50 nm to 1000 nm.  

	Himmelsbach et al. teaches thermally imprinted adhesive on a substrate (Figures; Abstract) on a substrate (Column 2, lines 55 – 65) for the purpose of making a self-adhesive backing (Column 2, lines 27 – 34).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thermally imprinted adhesive in Mayers et al. in order to make a self-adhesive backing as taught by Himmelsbach et al.

With regard to the limitations of “the first and second conicals have a periodicity from 50 nm to 1000 nm or 100nm to 500 nm, the periodicity between the third conical and either the first or second conical is from 50 nm to 1000 nm, the periodicity between the fourth conical and that of the first, second, or third conical is from 50 nm to 1000 nm”, Mayers et al. clearly states that the conicals have a periodicity (Paragraph 0072, 0073 and 0080). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
August 20, 2021